DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 10, & 13-18 are pending under examination.
Claims 1-9, & 11-12 have been canceled.

Response to Amendment
Applicant(s) amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed on 09/10/2021. Therefore, the previous 112(b) rejections have been withdrawn.  
Based on the amended claims and remarks received on 12/08/2021, the prior art rejection based on Makino, with respect to claims 10-16, has been modified to address the claim amendments (see below).  Furthermore, the previous prior art rejection based on Ishizawa, with respect to claims 17-18, has been withdrawn and a new prior art rejection is set forth (see below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al. (US 2015/0104351; already of record – hereinafter “Makino”) in view of Nishina et al. (US 2008/0089384; already of record – hereinafter “Nishina”).

Regarding claim 10, Makino teaches an automated analyzer that causes a sample and a reagent to react and, based on a reaction result, performs analysis of the sample (Makino; fig. 2, [0022]), the automated analyzer comprising: 
an analysis operation part that includes a plurality of units (Makino; fig. 2, [0079]), the plurality of units including a reagent cooling unit (Makino; fig. 2, #31a, [0066]), an incubator disk (Makino; fig. 2, #10, [0064]), and a detector (Makino; fig. 2, #61, [0079]); 
a plurality of temperature adjustment mechanisms disposed in the plurality of units that heat or cool the plurality of units individually (Makino teaches the reagent cooling unit 31a is a refrigerator; [0066], the incubator disk 10 includes a constant temperature bath 12 controlled by 
a temperature sensor provided in each of the plurality of units that measures a temperature of each of the plurality of units (Makino teaches controlling the temperature of the plurality of units to a specified temperature [0064, 0066, 0080], temperature sensors would be required in order to control the temperature because temperature control requires a mechanism to provide the heating/cooling as well as a sensor for feedback control); and 
a control part that controls the plurality of temperature adjustment mechanisms individually (Makino; figs. 1, 3, & 7, #50, [0071, 0078, 0080, 0093-0098]), 
wherein the control part sets a measurement startable temperature range of each of the plurality of units, which is a temperature range in which each of the plurality of units is configured to output a measurement result (Makino; preheating the reagent in the incubator 10 to 37 degrees C and also preheating the sample in the temperature-regulating block 60 to 37 degrees C prior to mixed the reagent and sample together; fig. 3, (a-d),  (i-j), [0080, 0081], thereby defining a measurement startable temperature range for each of the plurality of units), and an operable temperature range, which is a temperature range that is wider than and includes the measurement startable temperature range, for the plurality of units individually (Makino teaches a reagent dispensing mechanism 34a that dispenses a reagent from a bottle 30a in the reagent cooling unit 31a to the incubator 10 to preheat the reagent; [0066-0067, 0080, 0081], and that dispensing of the reagent from the bottle 30a in the reagent cooling unit 31a to the incubator 10 occurs during the operation; fig. 3, (i), [0080, 0081].  Makino additionally teaches increasing the temperature of the reagent to 40 degrees C with a second reagent dispensing mechanism with a reagent heating function 66 when transferring the reagent from the incubator disk 10 to the reaction vessel 62 in the reaction vessel temperature-regulating block 60 containing the sample; fig. 3, (j), [0080, 0081].  
wherein the control part is configured to issue an output confirmation (Makino teaches the blood coagulation time measurement section calculates the coagulation time; fig. 3, (g), [0080, 0081]), process a request for the analysis (Makino; [0078]) and to start, in response to an analysis request from a user, a pre-Page 2 of 11Application No. 15/750,526Attorney Docket No. 104349.PA857USanalysis preparatory operation of the sample in response to a determination by the control part that temperatures of all of the units included in the plurality of units have entered the operable temperature range (Makino; fig. 3, (a-d) and (i-j), [0080-0081]) while continuing to control the plurality of temperature adjustment mechanisms such that the temperature of each of the plurality of units reaches the measurement startable temperature range (Makino teaches controlling the reaction vessel temperature-regulating block 60 to bring the sample up to 37 degrees C and controlling the incubator 10 to bring the temperature of the reagent up to 37 degrees C; [0080-0081]), wherein the pre-analysis preparatory operation includes an operation check of each of the plurality of units (Makino teaches preparing each of the plurality of units such that the timing of the blood coagulation time measuring section performs the analysis operation to coincide with a timing at which the biochemical analysis section starts to perform its analysis operation; [0087], thereby performing a per-analysis preparatory operation check), and
wherein the operable temperature range for each of the plurality of units is determined based on a temperature thereof in each of the plurality of units (Makino teaches a reagent dispensing mechanism 34a that dispenses a reagent from a bottle 30a in the reagent cooling unit 31a to the incubator 10 to preheat the reagent; [0066-0067, 0080, 0081], and that dispensing of the reagent from the bottle 30a in the reagent cooling unit 31a to the incubator 10 occurs during the operation; fig. 3, (i), [0080, 0081].  Makino additionally teaches increasing the temperature of the reagent to 40 degrees C with a second reagent dispensing mechanism with a reagent heating function 66 when transferring the reagent from the incubator disk 10 to the reaction vessel 62 in 
Makino does not teach the operable temperature range depending on a period of time taken for a temperature change per unit temperature.
However, Nishina teaches the analogous art of a device that causes a sample and a reagent to react (Nishina teaches reacting a urea aqueous solution with NOx emissions in a converter to produce water and harmless gas; [0027]), comprising a temperature sensor that measures a temperature of the unit (Nishina; fig. 2, “A”, “B”, [0029]), and a control part (Nishina; fig. 1, #34, #34F, [0030-31]) wherein the control part sets an operable temperature range determined based a temperature thereof and depending on a period of time taken for a temperature change per unit temperature (Nishina teaches the control part determines a temperature change per unit time of the urea aqueous solution due to a heater operation, and makes a decision to output a signal when the decision is equal to or less than a threshold change rate; Nishina; [0052, 0062]).
It would have been obvious to one or ordinary skill in the art before the effective filing date to modify the control part that sets an operable temperate range for each of the plurality of units that is determined based on a temperature thereof in each of the plurality of units of Makino with the control part that sets an operable temperature range that is determined depending on a temperature change rate per unit time due to a temperature adjustment operation, as taught by Nishina, because Nishina teaches the control part that set an operable temperature range depending on a temperature change rate per unit time due to a temperature adjustment operation allows the a determination to be made whether or not strong convection is being generated within the sample and/or reagent by comparing the temperature change rate per unit time with the threshold value (Nishina; [0052]).  The modification having a temperature control part that sets an operable temperature for the plurality of units individually since each of the plurality of units 

Regarding claim 13, Makino teaches the automated analyzer according to claim 10 above, wherein a plurality of reaction containers that store the sample are arranged in the incubator disk (Makino; fig. 7, (h), [0093-0094]), a temperature adjustment mechanism of the plurality of temperature adjustment mechanisms that is disposed in the incubator disk controls a temperature of the incubator disk (Makino; [0094]), the reagent cooling unit is capable of cooling a plurality of reagents (Makino; [0066]), and the detector is capable of adjusting the temperature (Makino; #60, #61, [0079]).  

Regarding claim 14, Makino teaches the automated analyzer according to claim 10 above, wherein the control part starts the analysis of the sample when the temperatures of all of the plurality of units are within the operable temperature range (Makino; figs 1 &7, #50, [0071]).  
Note: “when the temperatures of all of the plurality of units are within the operable temperature range” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).

Regarding claim 15, Makino teaches the automated analyzer according to claim 10 above, further comprising: a display unit (Makino; fig. 1, #59, [0072]), wherein the control part displays on the display unit that the analysis of the sample is startable (Makino; 0078).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Makino, in view of Nishina, and further in view of Sato et al. (US Patent No. 5,473,551; Pub. Date: Dec. 5, 1995; already of record – hereinafter “Sato”).

Regarding claim 16, Makino teaches the automated analyzer according to claim 15 above. 
Makino does not teach wherein the control part displays an alarm on the display unit when the temperature of any of the plurality of units departs from the measurement startable temperature range after the analysis of the sample is started, and displays a flag with a result of a measurement processed in a period during which the temperature departs from the measurement startable temperature range.  
However, Sato teaches the analogous art of an automated analyzer having an incubator (9), a temperature sensor (8), a control (3) and a display (40) (Sato; col. 5, lines 3-26, col. 6, lines 35-61) where the control part displays an alarm on the display unit (Sato; fig. 3, col. 6, lines 35-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify control part of Makino to display an alarm on the display unit, as taught by Sato, because Sato teaches the alarm because Sato teaches the alarm on the display notifies the operator of various warnings associated with the analysis instrument (Sato; fig. 3, col. 6, lines 35-61).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Makino and Sato both teach an automated analyzer having an incubator (9), a temperature sensor (8), a control (3) and a display (40) (Sato; col. 5, lines 3-26, col. 6, lines 35-61).
Note: “when the temperature of any of the plurality of units departs from the measurement startable temperature range after the analysis of the sample is started, and displays a flag with a .

Claim(s) 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Ishizawa et al. (US 2014/0193893; already of record – hereinafter “Ishizawa”), in view of Sasaki et al. (US 2017/0212137; already of record – hereinafter “Sasaki”), and further in view of Fukuda et al. (US 2017/0285000; Foreign Effective Filing Date: Dec. 26, 2014 – hereinafter “Fukuda”).

Regarding claim 17, Ishizawa teaches an automated analysis system in which a plurality of automated analyzers are connected, each of the automated analyzers being provided with an analysis operation part that causes a sample and a reagent to react and based onPage 4 of 12Application No. 15/750,526Attorney Docket No. 104349.PA857US a reaction result performs analysis of the sample (Ishizawa; fig. 4, [0039, 0045]), the automated analysis system comprising: 
a first automated analyzer that is provided with a first unit constituting the analysis operation part (Ishizawa; fig. 4, #31a, [0035, 0045]), a first temperature adjustment mechanism disposed in the first unit that controls the temperature of the first unit (Ishizawa; #14, [0033, 0044, 0045]), a first temperature sensor that measures the temperature of the first unit (Ishizawa; pole temperature measurement element, [0044, 0045]), and a first automated-analyzer control device that controls the temperature of the first unit via the first temperature adjustment mechanism (Ishizawa; [0033]); 
a second automated analyzer that is provided with a second unit constituting the analysis operation part (Ishizawa; fig. 4, #31b, [0035, 0045]), a second temperature adjustment mechanism disposed in the second unit that controls the temperature of the second unit (Ishizawa; #14, [0033, 0044, 0045]), a second temperature sensor that measures the temperature 
a system control part that controls the automated analysis system and operating states of the plurality of respective automated analyzers (Ishizawa teaches a monitor for controlling the automated analysis system [0037] and operating states of the respective analyzers (Fig. 9; [0055]), 
wherein the first automated-analyzer control device sets a measurement startable temperature range, which is the temperature range of the operation specification, and an operable temperature range, which is a temperature range that is wider than and includes the measurement startable temperature range, for the first unit, and outputs, to the system control part, information indicating that the first automated analyzer is operable based on the temperature of the first unit being in the operable temperature range of the first unit (Ishizawa teaches thermal cycling is a well-known practice in the art [0005].  The thermal cycling process includes a measurement startable temperature range (i.e. beginning of thermal cycle) and an operable temperature range (min peak and/or max peak of thermal cycle).  Ishizawa additionally teaches a temperature control device for the first unit [0033] that monitors a value of temperature to be controlled in the reaction vessel [0012] therefore outputting information to the system control part that the analyzer is operable based on the temperature of the first unit being in the operable temperature range of the thermal cycling), 
wherein the second automated-analyzer control device sets a measurement startable temperature range, which is the temperature range of the operation specification, and an operable temperature range, which is a temperature range that is wider than and includes the measurementPage 5 of 12Application No. 15/750,526 Attorney Docket No. 104349.PA857USstartable temperature range, for the second unit, and outputs, to the system control part, information indicating that the second automated analyzer is operable based on the temperature of the second unit being in the operable temperature range of the second unit 
wherein the system control part determines whether or not the first or second automated analyzer is operable based on the information from the automated-analyzer control device (Ishizawa; [0048]) and, in a case in which at least one of the first automated analyzer and the second automated analyzer is operable, operates the at least one of the first automated analyzer and the second automated analyzer depending on an operability thereof and an analysis request received by the at least one of the first automated analyzer and the second automated analyzer (Ishizawa teaches a case where the first automated analyzer and the second automated analyzer are operable for receiving the same analysis request; fig. 7, [0053], and the system controls which one of the automatic analyzers the specimen is carried to based on internal configurations or device status of each automatic analyzer, and performs control to achieve optimum performance; [0048-0049]), and 
wherein the first automated-analyzer control device is configured to issue an output confirmation (Ishizawa teaches the temperature in each thermostat bath is increased or decreased by an electrothermal element which is always monitored by a pole temperature measurement element to execute a predetermined temperature profile; [0044], thereby being configured to issue an output confirmation since the temperature follows a predetermined temperature profile), process a request for the analysis and to start, in response to an analysis request from a user (Ishizawa teaches an operator section for controlling the device; [0037], and each analyzer can be configured to process samples based on a specified assay protocol; [0054]), 
Ishizawa does not teach in a case in which neither of the first automatic analyzer and the second automatic analyzer is operable, the system control part outputs an alarm indicating an impossibility to start the analysis.
However, Sasaki teaches the analogous art of an automated analysis system (Sasaki; fig. 1, [0036]) and a system control part that controls the automated analysis system (Sasaki; fig. 1, #123, [0041]) wherein in a case in which the automated analyzer is not operable, the system control part outputs an alarm indicating an impossibility to start the analysis (Sasaki teaches a case where the water temperature of the reaction tank does not come within the specification after the analysis start button is pressed, and an alarm is configured to be displayed in an alarm display screen so as not to start an analysis; [0063]).

Modified Ishizawa does not teach the operable temperature range of the first unit is determined based on an ambient temperature of the automated analyzer and depending on a period of time taken for a temperature change per unit temperature in the first unit, and the operable temperature range of the second unit is determined based on an ambient temperature of the automated analyzer and depending on a period of time taken for a temperature change per unit temperature in the second unit.
However, Fukuda teaches the analogous art of an automated analyzer (Fukuda; fig. 15, #101A, [0131]) that is provided with a temperature adjustment mechanism disposed on the unit that controls the temperature of the unit (Fukuda; figs. 15-16, #91, 93, [0131-0133]), a first temperature sensor that measures the temperature of the unit (Fukuda; figs. 15-16, #95, [0131-0133]), and a control device that controls the temperature of the unit via the temperature adjust mechanism (Fukuda; figs. 15, 19, #70, [0131-0133]) wherein the operable temperature range of 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control device of the first and second automated-analyzers of modified Ishizawa with the control part that sets an operable temperate range of the unit that is determined based on an ambient temperature of the automated analyzer and depending on a period of time taken for a temperature change per unit temperature in the unit, as taught by Fukuda, because Fukuda teaches restricting the operable temperature range of the device based on an ambient temperature of the unit and depending on a period of time taken for a temperature change per unit temperature in the unit may prevent unintended errors from occurring during the operation within the operable temperature range (Fukuda; [0133]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Ishizawa and Fukuda both teach an analyzer having a control device for controlling the operation of the unit based on measured temperatures. 

Regarding claim 18, modified Ishizawa teaches the automated analysis system according to claim 17 above, wherein, in a case that the analysis request is made to the first automated analyzer and the second automated analyzer for a same sample, and the first 
wherein, after the analysis of the sample has ended in the first automated analyzer, whether or not the second automated analyzer is operable is again determined (Ishizawa teaches the system is capable of controlling which analyzer the specimen is carried to for analysis, therefore the analyzer of Ishizawa being capable of performing the intended use of determining whether or not the second automated analyzer is operable after the analysis of the sample has ended in the first automated analyzer). 

Response to Arguments
Applicants arguments filed on 12/08/2021 have been fully considered. 

Regarding claims 10-16, Applicant(s) argue on page 9 “Support for the amended limitations is present in at least para. [0026-0036] of the specification and FIGS. 5-7.  As illustrated in FIG. 7, for example, the unit temperature vs. elapsed time curve varies depending on the ambient temperature of the automated analyzer.  As described in the above-mentioned paragraphs of the specification, the operable temperature range is adjustable based on the ambient temperature such that the efficiency of the automated analyzer is improved by eliminating 

Regarding claims 17-18, Applicant(s) argue on page 9 “Support for the amended limitations is present in at least para. [0026-0036] of the specification and FIGS. 5-7.  As illustrated in FIG. 7, for example, the unit temperature vs. elapsed time curve varies depending on the ambient temperature of the automated analyzer.  As described in the above-mentioned paragraphs of the specification, the operable temperature range is adjustable based on the ambient temperature such that the efficiency of the automated analyzer is improved by eliminating unnecessary warmup/cooldown time before making measurements.  Makino and Nishina both fail to teach or suggest anything about using the ambient temperature of the automated analyzer to determine the operable temperature range.  Amended claim 17 is patentable for reasons analogous to those for claim 10”.   The Examiner respectfully disagrees and notes that the arguments are towards the amended claim language and do not apply to the current grounds of rejection.  Furthermore, the Examiner has withdrawn the rejection based on Ishizawa and set forth a new prior art rejection which the Examiner contends does teach the amended claim language.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798